Case 6:19-cv-01312-CEM-DCI Document 1 Filed 07/17/19 Page 1 of 17 PageID 1




                          UNITED STATES DISTRICT COURT
                           MIDDLE DISTRICT OF FLORIDA
                                ORLANDO DIVISION


 ORTAVIA D. SIMON, an individual residing
 in the State of Florida,
                         Plaintiff,
 and
 SIMON LAW GROUP, P.A., a Florida
 Professional Association,
                         Plaintiff,
 vs.                                                      CASE NO.: ______________________
 NICHOLSON INJURY LAW PA
 a Florida Professional Association,
                         Defendant,

 and
 DAVID SIMON NICHOLSON, an individual
 residing in the State of Florida,

                         Defendant.
                                                           /


                    VERIFIED COMPLAINT FOR TRADEMARK
                     AND SERVICE MARK INFRINGEMENT,
                 UNFAIR COMPETITION, AND INJUNCTIVE RELIEF


         Plaintiffs, Ortavia D. Simon (“Simon”), and Simon Law Group, P.A. (“Simon

  Law”) (collectively “Plaintiffs”), by and through the undersigned counsel, hereby file this

  Verified Complaint for Trademark Infringement, Unfair Competition, and Injunctive

  Relief against Defendants, Nicholson Injury Law PA (“Nicholson Law”), and David




                                           Page 1 of 17
Case 6:19-cv-01312-CEM-DCI Document 1 Filed 07/17/19 Page 2 of 17 PageID 2




  Simon Nicholson (“Nicholson”) (collectively “Defendants”). As grounds for this

  Complaint, Plaintiffs expose, solicit, and allege the following:

                                          Introduction

          1.      Since 2016, Plaintiffs have used the tagline “Simon Says You Deserve

   Justice” (the “Mark”) in connection with the provision of legal services in the areas of

   funeral service law, personal injury law, criminal law, landlord tenant law, family law, and

   wrongful death law, throughout the State of Florida.

          2.      Defendants recently began use of the tagline “Simon Says Justice” (the

   “Infringing Mark”), in connection with the provision of legal services in the areas of car

   accident law, wrongful death law, slip and fall/premises liability law, personal injury law,

   pedestrian accident law, motorcycle accident law, and drowning injury law.

          3.      This is an action for trademark and service mark infringement and unfair

   competition arising under the federal Lanham Act (15 U.S.C. § 1051 et seq.) and Florida

   state law. Plaintiffs, Simon and Simon Law, seek damages, attorneys’ fees, costs, and both

   preliminary and permanent injunctive relief.

                                             Parties

          4.      Plaintiff, Ortavia D. Simon is an individual residing in Orange County,

   Florida. Simon is the President of Simon Law, and is in the business of providing legal

   services in the areas of funeral service law, personal injury law, criminal law, landlord

   tenant law, family law, and wrongful death law. Simon uses the Marks in connection with

   said legal services.




                                            Page 2 of 17
Case 6:19-cv-01312-CEM-DCI Document 1 Filed 07/17/19 Page 3 of 17 PageID 3




          5.     Plaintiff, Simon Law Group, P.A., is a professional association formed

   under the laws of the State of Florida. Simon Law is in the business of providing legal

   services in the areas of funeral service law, personal injury law, criminal law, landlord

   tenant law, family law, and wrongful death law. Simon Law makes authorized use of the

   Mark in connection with said legal services.

          6.     Defendant, Nicholson Injury Law, P.A., is a professional association

   formed under the laws of the State of Florida. Nicholson Law is in the business of

   providing legal services in the areas of car accident law, wrongful death law, slip and

   fall/premises liability law, personal injury law, pedestrian accident law, motorcycle

   accident law, and drowning injury law. In connection with legal services, Nicholson Law

   is in engaged in the unauthorized use of the Mark.

          7.     Upon information and belief, Defendant, David Simon Nicholson, is a

   resident of the State of Florida. Upon information and belief, Nicholson is the President,

   Registered Agent, and sole owner of Nicholson Law. Upon information and belief,

   Nicholson is directly responsible for, actively supervises, and specifically authorizes the

   day to day operations of Nicholson Law. Through Nicholson law, Nicholson provides

   legal services in the areas of car accident law, wrongful death law, slip and fall/premises

   liability law, personal injury law, pedestrian accident law, motorcycle accident law, and

   drowning injury law. In connection with said legal services, Nicholson is in engaged in the

   unauthorized use of the Mark.




                                            Page 3 of 17
Case 6:19-cv-01312-CEM-DCI Document 1 Filed 07/17/19 Page 4 of 17 PageID 4




                                       Jurisdiction and Venue

          8.      This Court has subject matter jurisdiction under Section 39 of the Federal

   Trademark Act, 15 U.S.C. § 1121, and under 28 U.S.C. §§ 1331, 1338(a) and 1338(b), in

   that these claims are brought to determine a question of actual controversy between the

   parties arising under the trademark and unfair competition laws of the United States.

          9.      This Court has supplemental jurisdiction over Plaintiffs’ state law claims,

   pursuant to 28 U.S.C. § 1367(a).

          10.     This Court has personal jurisdiction over Nicholson Law because it is a

   limited liability company organized under the laws of the State of Florida, it is doing

   business in Florida and this judicial district, and it has committed unlawful acts which

   have caused injury to the Plaintiffs within this judicial district.

          11.     This Court has personal jurisdiction over Nicholson because he is an

   individual who resides in the State of Florida and, upon information and belief, he resides

   in this Judicial District and controls the actions and activities of Nicholson Law.

          12.     Venue is proper in this judicial district under 28 U.S.C. § 1391(b) and (c),

  because Defendants reside in, and a substantial portion of the events or omissions giving

  rise to Plaintiffs’ claims arose in, this judicial district.

                       General/Factual Allegations Common to All Claims

 A. Plaintiffs’ Use of the Mark.

          13.     On or around April 13, 2016, Simon was admitted to practice law in the

   State of Florida.




                                                Page 4 of 17
Case 6:19-cv-01312-CEM-DCI Document 1 Filed 07/17/19 Page 5 of 17 PageID 5




          14.     On or around April 25, 2016, Simon incorporated Simon Law as a Florida

   Professional Association.

          15.     Since April 2016, Simon and Simon law have been providing legal services

   throughout the State of Florida, in the areas of funeral service law, personal injury law,

   criminal law, landlord tenant law, family law, and wrongful death law.

          16.     Since admittance to practice and inception of the organization, Plaintiffs

   have continuously used “Simon Says You Deserve Justice” in connection with advertising,

   marketing, and promoting legal services provided through the State of Florida.

          17.     The Mark is shown on all Simon and Simon Law marketing material, to

   include but not be limited to the law firm website (http://simonlaw.group), mobile

   billboards, social media pages, printed flyers, business cards and brochures. Screenshots of

   Simon and Simon law marketing material are attached hereto as “Composite Exhibit A”.

          18.     Simon has trademark rights in the Mark, as he has been using it to identify

   and distinguish his legal services from the legal services of others, such use has been

   advertised on a wide scale, and former, current, and potential clients recognize his services

   by the Mark.

          19.     Simon Law has trademark rights in the Mark, as Simon has granted it such

   rights by licensing the use of the Mark to distinguish legal services provided by the firm

   from the legal services provided by other law firms.

          20.     The Mark, though the same includes Simon’s surname, does not merely

   describe Simon, but points to the provision of legal services in the areas of funeral service




                                             Page 5 of 17
Case 6:19-cv-01312-CEM-DCI Document 1 Filed 07/17/19 Page 6 of 17 PageID 6




   law, personal injury law, criminal law, landlord tenant law, family law, and wrongful

   death law, thus having acquired distinctiveness and legal protection.

          21.      In addition to owning common law trademark rights in the Mark, Simon has

   applied for federal registration of the trademark, “Simon Says”, on the Principal Register

   of the United States Patent and Trademark Office (the “USPTO”), Serial No. 88382853

   for “legal services” in Class 45.

          22.      Based on Plaintiffs’ continued use of the Mark, they own the exclusive right

   to use the Mark in connection their legal services.

          23.      Plaintiffs consistently used the Mark in commerce, and the same has

   become known and identifiable as Plaintiffs’ prior to Defendants adopting and using the

   Infringing Mark.

   B. Defendants’ Use of the Infringing Mark

          24.      Upon information and belief, on or about July 26, 2016, Nicholson was

   admitted to practice law in the State of Florida.

          25.      Upon information and belief, on or about December 21, 2017, Defendants

   purchased the domain name https://simonsaysjustice.com.

          26.      Upon information and belief, on or about December 23, 2017, Defendants

   purchased the domain name https://nicholsoninjurylaw.com.

          27.      Upon information and belief, on or about January 5, 2018, Nicholson

   incorporated Nicholson Law.

          28.      Upon information and belief, Defendants began use of the Infringing Mark

   in July 2018.




                                             Page 6 of 17
Case 6:19-cv-01312-CEM-DCI Document 1 Filed 07/17/19 Page 7 of 17 PageID 7




          29.     Upon information and belief, the Infringing Mark has been used by

   Defendants on Nicholson Law’s website (https://nicholsoninjurylaw.com) as well as on

   their Facebook page (https://www.facebook.com/NicholsonInjuryLaw/), Instagram page

   (https://www.instagram.com/nicholsoninjurylaw/?hl=en),         billboards,    and     other

   promotional materials. Screenshots of use of the Infringing Mark is attached hereto as

   “Composite Exhibit B”.

          30.     Upon information and belief, Defendants intend to launch commercials

   using the Infringing Mark in connection with legal services.

          31.     Neither Nicholson, nor Nicholson law were, or are, affiliated with Plaintiffs

   or were, or are, authorized by Plaintiffs to use any of Marks in any manner, including in

   connection with the provision of legal services.

          32.     The Infringing Mark, “Simon Says Justice”, is highly similar to the Mark,

   “Simon Says You Deserve Justice”.

          33.     The Infringing Mark is being used in connection with services that are

   identical to those provided by Plaintiffs.

          34.     The Infringing Mark is being used in connection with services offered in

   the same geographic location as the geographic location where Plaintiffs provide services.

          35.     Defendants’ use of the Infringing Mark in the manner alleged herein is

   likely to confuse or deceive the public into believing that Defendants’ business and

   commercial activities are owned, authorized, and/or sponsored by Plaintiffs, or licensed or

   otherwise approved by or affiliated with Plaintiffs, when they are not.




                                                Page 7 of 17
Case 6:19-cv-01312-CEM-DCI Document 1 Filed 07/17/19 Page 8 of 17 PageID 8




          36.     Upon information and belief, both Defendants had at least constructive (if

   not actual) knowledge of Plaintiffs’ prior rights in and to the Mark before deciding to

   adopt and use the Infringing Mark for Defendants’ legal services.

          37.     On April 24, 2019, Plaintiffs, through their legal counsel, sent written

   correspondence to Defendants, demanding that they immediately cease use of the

   Infringing Mark. The Demand is attached hereto as “Exhibit C”.

          38.     Despite receipt of the April 24, 2019 correspondence, Defendants have

   continued to use the Infringing Mark without authorization from Plaintiffs.

          39.     On information and belief, Defendants knowingly, willfully, intentionally,

   and maliciously adopted and used the confusingly similar Infringing Mark.

                            Count I: Federal Trademark Infringement

          40.     Plaintiffs reallege, restate, and adopt by reference, all allegations contained

  in paragraphs 1-39 of this Complaint as if set forth in full herein.

          41.     Plaintiffs have trademark rights in the Mark.

          42.     Simon has applied for a valid federal registration of “Simon Says”.

          43.     Defendants’ Infringing Mark is confusingly similar to Plaintiffs’ Mark.

          44.     Defendants’ Infringing Mark is in connection with services identical to

  those rendered and promoted by Plaintiff.

          45.     Defendants have infringed upon Plaintiffs’ trademark rights in the Mark, as

  the Infringing Mark was adopted and employed by Defendants without the authorization of

  Plaintiffs.




                                             Page 8 of 17
Case 6:19-cv-01312-CEM-DCI Document 1 Filed 07/17/19 Page 9 of 17 PageID 9




           46.   Defendants’ ongoing use of the Infringing Mark is likely to cause

  confusion, deception, and mistake, by creating the false or misleading impression that

  Defendants’ legal services are associated with, connected with, authorized by, approved

  by, sponsored by Plaintiffs.

           47.   As Defendants were made aware of such infringement and have continued

  use of the Infringing Mark, Defendants’ ongoing and continued infringement is intentional

  and without regard for Plaintiffs’ rights in the Mark.

           48.   Defendants’ willful and infringing conduct has caused, and is causing,

  irreparable harm to Plaintiffs’ trademark rights and will continue unless enjoined by the

  Court.

           49.   Plaintiffs are without an adequate remedy at law to halt such ongoing

  unlawful conduct.

                              Count II: Federal Unfair Competition


           50.   Plaintiffs reallege, restate, and adopt by reference, all allegations contained

  in paragraphs 1-39 of this Complaint as if set forth in full herein.

           51.   Defendants’ unauthorized use of the Infringing Mark in connection with the

  provision of legal services have been advertised and otherwise promoted in interstate

  commerce within the meaning of the federal Lanham Act.

           52.   Defendants’ unauthorized use of the Infringing Mark in connection with the

  provision of legal services is likely to cause confusion, deception, and mistake, by creating

  the false or misleading impression that Defendants’ legal services are associated with,

  connected with, authorized by, approved by, sponsored by Plaintiffs.




                                             Page 9 of 17
Case 6:19-cv-01312-CEM-DCI Document 1 Filed 07/17/19 Page 10 of 17 PageID 10




           53.     By way of their aforesaid conduct, Defendants’ use of the Infringing Mark

    falsely represents that their services and goods are connected or associated with the

    services and goods of Plaintiffs, all to the harm and damage to Plaintiffs’ own goodwill in

    the Mark.    Such willful and intentional conduct on the part of Defendants,               places

    Plaintiffs’ own reputation beyond its control, thereby causing irreparable injury to

    Plaintiffs and amounts to unfair competition under Section 43(a) of the Lanham Act, 15

    U.S.C. § 1125(a).

           54.     Defendants’ willful and infringing conduct has caused, is causing, and will

    cause, irreparable harm to Plaintiffs’ trademark rights and that conduct will continue

    unless enjoined by the Court.

           55.     Plaintiffs are without an adequate remedy at law to halt such ongoing

    unlawful conduct.

                                    Count III: Trademark Dilution


           56.     Plaintiffs reallege, restate, and adopt by reference, all allegations contained

    in paragraphs 1-39 of this Complaint as if set forth in full herein.

           57.     Plaintiffs have exclusively and continuously used the Mark in connection

    with the provision of legal services.

           58.     Defendants’ unauthorized use of the Infringing Mark in connection with the

    provision of legal services serves to dilute, and is likely to dilute the distinctiveness of

    Plaintiffs’ Mark, by lessening and diminishing the capacity of the Mark to identify and

    distinguish the legal services of Plaintiffs from the legal services of other law firms.




                                               Page 10 of 17
Case 6:19-cv-01312-CEM-DCI Document 1 Filed 07/17/19 Page 11 of 17 PageID 11




            59.     Defendants’ actions demonstrate willful and intentional conduct that trades

    on the goodwill associated with Plaintiffs or causes dilution of the Mark to the extent of

    irreparable injury to Plaintiffs.

            60.     Defendants’ willful and infringing conduct has caused, is causing, and will

    cause, irreparable harm to Plaintiffs’ trademark rights, goodwill and business reputations,

    and dilution of the distinctive value of the Mark, and that conduct will continue unless

    enjoined by the Court.

            61.     Plaintiffs are without an adequate remedy at law to halt such ongoing

    unlawful conduct.

               Count IV: Common Law Trademark Infringement Unfair Competition

            62.     Plaintiffs reallege, restate, and adopt by reference, all allegations contained

    in paragraphs 1-39 of this Complaint as if set forth in full herein.

            63.     Defendants’ conduct, as alleged above, amounts to trademark and service

    mark infringement, trade name infringement and unfair competition under the common

    law of the State of Florida.

            64.     Defendants’ intentional conduct has been wanton, willful, and undertaken

    in reckless disregard for the superior trademark rights of Plaintiffs.

            65.     Defendants’ intentional and willful infringement and unfair competition

    irreparably harm Plaintiffs, and that conduct will continue unless enjoined by the Court.

            66.     Plaintiffs are without an adequate remedy at law to halt such unlawful

    conduct.




                                               Page 11 of 17
Case 6:19-cv-01312-CEM-DCI Document 1 Filed 07/17/19 Page 12 of 17 PageID 12




          WHEREFORE, Plaintiff respectfully requests the Court grant it the following relief:

   That Defendants and each of their agents, officers, employees, representatives, servants,

   attorneys, successors, affiliates, assigns, and any other person acting for, with, by, through,

   or under Defendants’ authority, be preliminarily and permanently enjoined from:


                   (a)     Using any trademark, service mark, domain name, trade name,

                           corporate name, fictitious business name containing the words

                           “Simon Says You Deserve Justice”, or any other variation,

                           combination, abbreviation, derivative, reproduction, counterfeit,

                           copy or colorable imitation of the same, in connection with any of

                           its services;

                   (b)     Using    the    domain      name <simonsaysjustice.com> and any

                           other domain name that incorporates the wording “Simon Says You

                           Deserve Justice”, or any other variation, combination, abbreviation,

                           derivative, reproduction, counterfeit, copy or colorable imitation of

                           the same, in connection with any of its services;

                   (c)     Using the words “Simon Says You Deserve Justice”, or any other

                           variation, combination, abbreviation, derivative, reproduction,

                           counterfeit, copy or colorable imitation of the same, in connection

                           with any of its services, in any social media account;

                   (d)     Using the words “Simon Says You Deserve Justice”, or any other

                           variation, combination, abbreviation, derivative, reproduction,

                           counterfeit, copy or colorable imitation of the same, in connection

                           with any of its services, in any email address;




                                              Page 12 of 17
Case 6:19-cv-01312-CEM-DCI Document 1 Filed 07/17/19 Page 13 of 17 PageID 13




                   (e)    Using the words “Simon Says You Deserve Justice”, alone or in

                          combination with other words, letters and/or symbols, in any

                          manner which misleads, confuses or deceives or is otherwise likely

                          to mislead, confuse or deceive the trade and/or public as to the

                          origin, affiliation, association or connection of Defendants’ goods

                          and/or services with Plaintiffs’ goods and/or services;

                   (f)    Committing any acts calculated to cause persons to falsely believe

                          that the services of Defendants are associated or connected with, or

                          authorized or licensed by, Plaintiffs; and,

                   (g)    Competing unfairly with Plaintiffs or otherwise injuring Plaintiffs’

                          business reputation in the manner complained of herein.

           2.      That Defendants be mandatorily enjoined and ordered to cancel all rights,

    title and interest in the domain name <simonsaysjustice.com> and any other domain name

    or other social media account containing the terms “Simon Says You Deserve Justice” or

    any other variation, combination, abbreviation, derivative, reproduction, counterfeit, copy

    or colorable imitation of the same.

           3.      Pursuant to § 36 of the Federal Trademark Act, 15 U.S.C. § 1118, that

    Defendants be directed to deliver up to Plaintiffs for impoundment and destruction, all

    advertisements, promotional materials, labels, signs, prints,          packages,    wrappers,

    receptacles,   uniforms,   business   cards,   stationery   and     all other materials in the

    possession or under the control of Defendants bearing or including the trademark or trade

    name “Simon Says You Deserve Justice” or any other variation, combination,




                                             Page 13 of 17
Case 6:19-cv-01312-CEM-DCI Document 1 Filed 07/17/19 Page 14 of 17 PageID 14




    abbreviation, derivative, reproduction, counterfeit, copy or colorable imitation of the same,

    in connection with any of its services.

              4.   That Defendants be required to account for and pay over to Plaintiffs any

    and all profits received by either or both of them, from the sale of any legal services in

    connection with their use of the Infringing Mark, and/or the words “Simon Says You

    Deserve Justice”, or any other variation, combination, abbreviation, derivative,

    reproduction, counterfeit, copy or colorable imitation of the same, as part of a name or

    mark in connection with said legal services. In addition, in view of the willful and

    intentional nature of Defendants’ unlawful acts, Plaintiff requests that such monetary

    damages be trebled pursuant to 15 U.S.C. §1117(a).

              5.   That due to the willful and intentional nature of their conduct, Defendants

    be required to equitably disgorge any and all profits they have made or realized from the

    sale of services in connection with their use of the Infringing Mark in order to avoid any

    unjust enrichment on their part.

              6.   That Defendants be assessed punitive damages in an amount to be

    determined at trial which would serve to deter them from similar unlawful conduct in the

    future.

              7.   That because of the exceptional nature of the case and the willful and

    intentional nature of Defendants’ unlawful conduct, the Court award Plaintiff its

    reasonable attorneys’ fees in accordance with 15 U.S.C. §1117(a).

              8.   That this Court award such other and further relief as it shall deem

    appropriate.




                                              Page 14 of 17
Case 6:19-cv-01312-CEM-DCI Document 1 Filed 07/17/19 Page 15 of 17 PageID 15




                                    JURY TRIAL DEMAND

          Plaintiffs respectfully demand a trial by jury on all claims and issues to triable.

   Dated this _____        July
              17th day of ___________, 2019.


                                                Respectfully submitted,

                                                The Law Office of Shannon N. Davis, P.A.

                                                ____________________________________
                                                Shannon N. Davis, Esq.
                                                Florida Bar No. 85817
                                                P.O. Box 770771
                                                Winter Garden, FL 34777
                                                Tel. (407) 458-9250
                                                Fax. (888) 745-0928
                                                E-mail: sndavis@sndavislaw.com
                                                Attorney for Plaintiffs




                                             Page 15 of 17
Case 6:19-cv-01312-CEM-DCI Document 1 Filed 07/17/19 Page 16 of 17 PageID 16
Case 6:19-cv-01312-CEM-DCI Document 1 Filed 07/17/19 Page 17 of 17 PageID 17
